IN THE COURT OF APPEALS OF THE STATE OF IDAHO


STATE OF IDAHO,                                )   Docket No. 44935
                                               )
       Plaintiff-Appellant,                    )
                                               )
v.                                             )
                                               )
BRIAN McGRAW,                                  )
                                               )
       Defendant-Respondent.                   )
                                               )
STATE OF IDAHO,                                )   Docket No. 44942
                                               )
       Plaintiff-Appellant,                    )   2018 Opinion No. 17
                                               )
v.                                             )   Filed: April 6, 2018
                                               )
LACEY KILLEEN,                                 )   Karel A. Lehrman, Clerk
                                               )
       Defendant-Respondent.                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Orders granting motions to suppress, reversed and remanded.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for appellant. Kenneth K. Jorgensen argued.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for respondent Brian McGraw.
       Andrea W. Reynolds argued.

       Robyn A. Fyffe, Boise, for respondent Lacey Killeen.
                 ________________________________________________

LORELLO, Judge
       The State appeals from the district court’s orders granting Brian McGraw’s and Lacey
Killeen’s motions to suppress evidence resulting from a search subsequent to a drug-dog sniff
conducted during a traffic stop. The State argues that the officers did not abandon the initial



                                               1
purpose of the traffic stop, and therefore the district court erred in granting the suppression
motions. For the reasons explained below, we reverse and remand.
                                                   I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       While on patrol, a police officer (Officer One) conducted a traffic stop on a car driven by
Killeen in which McGraw was a passenger. A second officer (Officer Two), who was close by,
heard the stop over dispatch and arrived at the scene shortly after the stop was initiated. During
the course of the traffic stop, Officer One questioned both McGraw and Killeen regarding their
probation and/or parole statuses, and McGraw answered that he was on parole for delivery of
marijuana. After his initial conversation with Killeen and McGraw, Officer One performed his
routine functions for a traffic stop including identifying the car’s occupants through dispatch,
determining whether there were any outstanding warrants, and checking Killeen’s driver’s
license status. Upon receiving returns from dispatch, Officer One asked Killeen to step out of
the car and advised her he was going to have his canine sniff the car while he wrote a citation.
When Officer One removed Killeen from the car, Officer Two engaged McGraw in conversation
and ultimately had him exit the vehicle as well.
       As Officer One was writing the citation, Officer Two volunteered to complete the citation
while Officer One deployed his canine. Officer One transferred the citation writing task to
Officer Two and retrieved the canine. The canine alerted and, as a result, the officers searched
the vehicle. The search produced marijuana, methamphetamine, and drug paraphernalia. Killeen
and McGraw were arrested and charged with possession of a controlled substance and possession
of paraphernalia. The district court consolidated Killeen’s and McGraw’s cases.
       Killeen and McGraw filed motions to suppress evidence obtained during the search of
Killeen’s vehicle arguing, in relevant part, that the traffic stop was unlawfully prolonged. The
district court granted the motion because Officer One abandoned the original purpose of the stop.
The State appeals.
                                                   II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by


                                                   2
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       Killeen and McGraw filed separate motions to suppress. Killeen’s motion asserted there
were “numerous acts unrelated to the traffic stop that thereby extended the stop in violation of
the constitution.” Killeen identified those acts as Officer One’s inquiry into Killeen’s and
McGraw’s parole statuses, Officer One explaining he “was going to run a dog around the
vehicle” and inquiring whether there was “anything illegal” in the car, and Officer One
requesting consent to search. McGraw, on the other hand, requested suppression on the basis
that the stop was unlawfully extended when Officer One “directed” Officer Two to issue a
citation while Officer One deployed his canine, and on the basis that the stop was pretextual.
The district court denied suppression on the grounds that the stop was pretextual, but granted
suppression on the basis that Officer One abandoned the original purpose of the stop. With
respect to the latter, the district court made the following factual findings and legal conclusion:
                There was nothing that I heard from the conversation with Ms. Killeen or
       Mr. McGraw including his acknowledgment that he was on parole in and of itself
       that suggests that the stop could be extended based on new reasonable suspicion.
       It is clear to me given the sequence of events that [Officer One] himself actually
       did abandon the purpose of the stop when he handed the ticket book off to
       [Officer Two].
                And I appreciate that it took somewhere between two and five seconds to
       exchange the ticket book, but that act and the act of [Officer Two] then leaving
       the hood of the car and going into the car to turn the lights off and going around
       the back of the car to begin writing the citation, and, frankly, while he was
       moderately engaging Ms. Killeen in an apparent effort to complete the citation, it
       appeared to me that he was likely covering [Officer One] at the same time. It
       would be difficult to believe, and I would find it incredible, if he were to have told
       me that he wasn’t paying attention to [Officer One] while ostensibly writing the
       citation and he wasn’t continuously writing the citation from my review of the
       evidence. So I think that [Officer One], in fact, did abandon that purpose.


                                                  3
               ....
               So I can’t find any basis not to regard this as an unlawful extension of the
       original stop based on [State v. Linze, 161 Idaho 605, 389 P.3d 150 (2016)] based
       on [Rodriguez v. United States, ___ U.S. ___, 135 S. Ct. 1609 (2015)] on which
       Linze is based. I think that [Officer One] did abandon the original purpose. It
       was a de minimis violation. But as we know from Linze and Rodriguez,
       de minimis violations are still violations.
       The State argues that the district court erred because the act of exchanging the citation
book did not constitute abandonment of the stop, but was the opposite of abandonment. The
State further argues that, because the officers “cumulatively continued to diligently pursue the
purpose of the stop,” there was no Fourth Amendment violation. Killeen and McGraw argue that
Officer One’s abandonment unreasonably extended the stop because the act of handing the
citation book to Officer Two “added time” to the stop. Killeen also argues that Officer Two
added time to the stop by not continually writing the citation, and Officer One “deviated from the
initial purpose of the stop” by removing Killeen from the vehicle. We conclude that suppression
was not proper in this case.
       The Fourth Amendment to the United States Constitution provides that “the right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated.”     As its text indicates, the “‘touchstone of the Fourth
Amendment is reasonableness. The Fourth Amendment does not proscribe all state-initiated
searches and seizures; it merely proscribes those which are unreasonable.’” State v. Rios, 160
Idaho 262, 264, 371 P.3d 316, 318 (2016) (quoting Florida v. Jimeno, 500 U.S. 248, 250
(1991)).
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. In the context
of traffic stops, authority for the seizure ends when the tasks related to the infraction are, or
reasonably should have been, completed. Rodriguez v. United States, ___ U.S. ___, ___, 135
S. Ct. 1609, 1614 (2015); Illinois v. Caballes, 543 U.S. 405, 407 (2005) (“A seizure that is
justified solely by the interest in issuing a warning ticket to the driver can become unlawful if it
is prolonged beyond the time reasonably required to complete that mission.”). Such tasks
include ordinary inquiries incident to the traffic stop such as checking the driver’s license,


                                                 4
determining whether there are outstanding warrants against the driver, and inspecting the
automobile’s registration and proof of insurance. Rodriguez, ___ U.S. at ___, 135 S. Ct. at 1615;
see also Arizona v. Johnson, 555 U.S. 323, 333 (2009) (“An officer’s inquiries into matters
unrelated to the justification for the traffic stop, this Court has made plain, do not convert the
encounter into something other than a lawful seizure, so long as those inquiries do not
measurably extend the duration of the stop.”). An officer may also require the occupants to exit
the vehicle during a traffic stop. Maryland v. Wilson, 519 U.S. 408, 412 (1997). Although a
drug-dog sniff cannot fairly be characterized as part of the officer’s traffic mission, it is
well-established that a drug-dog sniff conducted during a lawful traffic stop is constitutionally
permissible if it is executed in a reasonable manner and does not itself infringe upon a
constitutionally protected privacy interest.    Caballes, 543 U.S. at 409-10.        Conversely, a
drug-dog sniff conducted after an otherwise-completed traffic stop is unconstitutional absent
independent reasonable suspicion for the sniff. Rodriguez, ___ U.S. at ___, 135 S. Ct. at 1614.
       In this case, the district court found that Killeen and McGraw were entitled to
suppression because Officer One abandoned the purpose of the traffic stop in order to conduct
the dog sniff. 1 The finding that Officer One personally abandoned the purpose of the stop is
supported by the evidence presented at the suppression hearing. However, whether Officer One
abandoned the purpose of the traffic stop does not answer the relevant legal question because, as
noted, a drug-dog sniff that occurs during a lawful traffic stop is permitted. See Caballes, 543
U.S. at 410; State v. Linze, 161 Idaho 605, 609 n.1, 389 P.3d 150, 154 n.1 (2016). The question,
instead, is whether the dog sniff occurred during the course of the traffic stop or whether the stop
was unlawfully prolonged as a result of the sniff. While it is clear that Officer One was not
pursuing the purpose of the traffic stop when he was conducting the dog sniff, it is equally clear
that the purpose of the stop was not abandoned because the duties related thereto, which included
the issuance of a citation, were transferred from Officer One to Officer Two before the sniff




1
       Our review is limited to the district court’s factual findings and its legal conclusion that
Officer One abandoned the purpose of the traffic stop. See Atkinson, 128 Idaho at 561, 916 P.2d
at 1286 (standard of review of a decision on a motion to suppress requires deference to factual
findings supported by the evidence and de novo review of the law as applied to those facts).

                                                 5
occurred. For this reason, this case is distinguishable from Rodriguez and Linze, upon which the
district court relied.
        In Rodriguez, an officer conducted a traffic stop after observing a car driving on the
shoulder of the road in violation of state law. Rodriguez, ___ U.S. at ___, 135 S. Ct. at 1612.
After the officer issued a written warning, returned the documents to the vehicle’s occupants and
was denied permission to conduct a dog sniff, the officer ordered the driver to exit his vehicle
and wait for a canine officer. Once the canine officer arrived, he performed a dog sniff, and a
search was conducted after the dog alerted. “All told, seven or eight minutes had elapsed from
the time [the officer] issued the written warning until the dog indicated the presence of drugs.”
Rodriguez, ___ U.S. at ___, 135 S. Ct. at 1613. The Supreme Court granted certiorari to decide
“whether police may routinely extend an otherwise-completed traffic stop, absent reasonable
suspicion, in order to conduct a dog sniff.” Rodriguez, ___ U.S. at ___, 135 S. Ct. at 1614; see
also id. at ___, 135 S. Ct. at 1612 (“This case presents the question whether the Fourth
Amendment tolerates a dog sniff conducted after completion of a traffic stop.”). The Court
framed the “critical question” as “not whether the dog sniff occurs before or after the officer
issues a ticket, but whether the sniff adds time to the stop.” Id. at ___, 135 S. Ct. at 1616. The
Court framed the question this way in response to the government’s argument “that by
completing all traffic-related tasks expeditiously, an officer can earn bonus time to pursue an
unrelated criminal investigation.” Id. The Court rejected this argument, explaining that the
reasonableness of the seizure “depends on what the police in fact do.” Id. Thus, once the
purpose of the traffic stop has concluded, the seizure must end, and an officer cannot
unreasonably prolong the stop for any reason, including delaying the citation in an effort to
extend the stop. But, this does not mean that anything the officers do which is unrelated to the
traffic stop and “adds time” to the stop renders the stop unreasonable or unconstitutional. In fact,
the Court in Rodriguez reiterated that law enforcement may conduct inquiries unrelated to the
traffic stop so long as those inquiries do not measurably extend the duration of the stop, and the
Court reiterated the reasonableness requirement of the Fourth Amendment. Id. at ___, 135 S. Ct.
at 1614-15.
        In Linze, an officer stopped a vehicle for having a cracked windshield and, as he was
writing the citation, he paused to call a canine unit. Linze, 161 Idaho at 606, 389 P.3d at 151.


                                                 6
When the canine officer arrived, the other officer stopped writing the citation, talked with the
canine officer, and performed as backup as the canine officer walked the dog around the vehicle.
It took approximately two and one-half minutes longer than it would have to issue the ticket had
the officer not paused to assist in the drug-dog sniff.       The Idaho Supreme Court applied
Rodriguez and held that, by delaying the traffic stop for two and one-half minutes while
performing a backup function for a drug-dog sniff, the officer committed a Fourth Amendment
violation. Linze, 161 Idaho at 609, 389 P.3d at 154.
       Unlike Rodriguez, the dog sniff in this case did not occur after the traffic stop was
complete; it occurred during the traffic stop. Thus, the dog sniff did not “add time” to the stop in
the way the dog sniff did in Rodriguez. And, unlike Linze, the stop in this case was not
suspended while the dog sniff occurred, so it did not add time to the stop in the way the sniff did
in Linze.   Because of the factual differences, Rodriguez and Linze are distinguishable.          If
anything, footnote 1 from Linze supports our conclusion that suppression is unwarranted on these
facts. As our Supreme Court noted in Linze, the “adds time to” framework from Rodriguez is
intended to “allow for dog sniffs that do not add time to the stop (i.e., dog sniffs in which one
officer continues to pursue the original objectives of the stop while a second officer conducts a
dog sniff).” Linze, 161 Idaho at 609 n.1, 389 P.3d at 154 n.1. That is exactly what happened in
this case--Officer Two continued to pursue the original objectives of the stop while Officer One
conducted the dog sniff. The district court’s findings that Officer Two was “likely covering”
Officer One “at the same time” Officer Two was completing the citation and Officer Two did not
appear to be “continuously writing the citation” also do not compel the legal conclusion that the
stop was constitutionally unreasonable. We see no principled basis for holding, as a matter of
Fourth Amendment law, that the dog sniff would pass constitutional muster if only Officer One
would have continued writing the citation instead of transferring that task to Officer Two. We
also see no principled basis for holding that the Fourth Amendment precludes one officer from
pursuing the purpose of a stop while providing cover to another officer on-scene or for holding
that the Fourth Amendment requires an officer to “continuously” write a citation without ever
pausing for any reason.     If anything, United States Supreme Court cases recognizing that
inquiries unrelated to the purpose of the stop do not convert the stop into an unlawful detention
so long as those inquiries do not measurably extend the duration of the stop support the opposite


                                                 7
conclusion. See, e.g., Johnson, 555 U.S. at 333.    Counting every pause taken while writing a
citation as conduct that unlawfully adds time to the stop is inimical to the Fourth Amendment’s
reasonableness requirement and is contrary to United States Supreme Court precedent.
        Our conclusion, that no Fourth Amendment violation occurred, comports with Rodriguez
and Linze and gives meaning to the Fourth Amendment’s reasonableness requirement. Because
the drug-dog sniff in this case did not violate the Fourth Amendment, the district court erred in
granting Killeen’s and McGraw’s motions to suppress and in dismissing their cases on that basis.
                                              IV.
                                        CONCLUSION
        Because the drug-dog sniff in this case was conducted during the course of a lawful
traffic stop, there was no Fourth Amendment violation. Thus, Killeen and McGraw were not
entitled to suppression of the evidence discovered as a result of the search that occurred
following the positive dog alert. Accordingly, we reverse the district court’s orders granting
McGraw’s and Killeen’s motions to suppress and remand this case for further proceedings
consistent with this opinion.
        Chief Judge GRATTON, CONCURS.
        Judge GUTIERREZ, DISSENTING
        I respectfully dissent, and I would affirm the district court’s orders granting McGraw’s
and Killeen’s motions to suppress. Based on the testimony and recordings of the traffic stop,
there was substantial evidence to support a finding that the officers detoured from the initial
purpose of the stop and that the collective acts of the officers to conduct an investigation of
contraband extended the traffic stop for longer than was reasonably necessary to accomplish the
tasks tied to the traffic infraction.
        The Fourth Amendment to the United States Constitution provides: “[t]he right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated.” U.S. CONST. amend. IV. A traffic stop by an officer
constitutes a seizure of the vehicle’s occupants and implicates the Fourth Amendment’s
prohibition against unreasonable searches and seizures. Delaware v. Prouse, 440 U.S. 648, 653
(1979); State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if


                                               8
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999).
       The scope of the intrusion permitted will vary to some extent with the particular facts and
circumstances of each case. State v. Roe, 140 Idaho 176, 181, 90 P.3d 926, 931 (Ct. App. 2004);
State v. Parkinson, 135 Idaho 357, 361, 17 P.3d 301, 305 (Ct. App. 2000). A seizure for a traffic
violation justifies a police investigation of that violation, which includes inquiries beyond
determining whether to issue a traffic ticket. Rodriguez v. United States, ___ U.S. ___, ___,
135 S. Ct. 1609, 1614 (2015). It encompasses ordinary queries incident to the traffic stop such
as checking the driver’s license, determining whether there are outstanding warrants against the
driver, and inspecting the automobile’s registration and proof of insurance. Id. at ___, 135 S. Ct.
at 1615. “These checks serve the same objective as enforcement of the traffic code: ensuring
that vehicles on the road are operated safely and responsibly.” Id.
       Similarly, an officer may take certain precautions to ensure officer safety because “the
government’s officer safety interest stems from the mission of the stop itself.” Id. at ___,
135 S. Ct. at 1616 (“Traffic stops are ‘especially fraught with danger to police officers,’ so an
officer may need to take certain negligibly burdensome precautions in order to complete his
mission safely.”) These precautions include ordering all occupants of a vehicle, driver and
passengers, to exit a stopped vehicle as a precautionary measure to protect the officer’s safety.
Maryland v. Wilson, 519 U.S. 408, 412 (1997).
       Brief inquiries not otherwise related to the initial purpose of the stop do not necessarily
violate a detainee’s Fourth Amendment rights. Roe, 140 Idaho at 181, 90 P.3d at 931. However,
because addressing the traffic infraction is the purpose of the stop, it may last no longer than is
necessary to effectuate that purpose. Authority for the seizure thus ends when tasks tied to the
infraction are--or reasonably should have been--completed.            Rodriguez, ___ U.S. at ___,
135 S. Ct. at 1614; State v. Linze, 161 Idaho 605, 608, 389 P.3d 150, 153 (2016).
       However, a traffic stop’s purpose does not encompass “[o]n-scene investigation into
other crimes.” Rodriguez, ___ U.S. at ___, 135 S. Ct. at 1616. Such an investigation detours


                                                 9
from the original mission of the stop. Id. A drug-dog sniff, unlike the routine measures as noted
above, is not an ordinary incident of a traffic stop because it lacks the same close connection to
roadway safety. Id. at ___, 135 S. Ct. at 1615. Therefore, a drug-dog sniff cannot fairly be
characterized as “part of the officer’s traffic mission.” Id. It is a measure aimed at detecting
evidence of criminal wrongdoing and thus constitutes a detour or deviation from the original
purpose of the stop. Id. “So too do safety precautions taken in order to facilitate such detours.”
Id. at ___, 135 S. Ct. at 1616. Yet, not all detours are constitutionally prohibited; only those
which prolong the stop for longer than is reasonably necessary to accomplish the mission of the
stop. Id. Thus, if conducting an unrelated detour measurably extends the stop, the constitutional
shield against unreasonable seizures is violated. Id. at ___, 135 S. Ct. at 1612.
       “A seizure justified only by a police-observed traffic violation, therefore, becomes
unlawful if it is prolonged beyond the time reasonably required to complete the mission of
issuing a ticket for the violation.” Id. Thus, in situations where there is both a traffic stop and a
drug-dog sniff, the pertinent question is not when the drug-dog sniff occurred, either before or
after the issuance of a traffic ticket, but rather whether conducting the drug-dog sniff prolongs or
adds time to the stop. Id.
       When an officer abandons his or her initial purpose, the officer has for all intents and
purposes initiated a new seizure with a new purpose; one which requires its own reasonableness
under the Fourth Amendment. This new seizure cannot piggy-back on the reasonableness of the
original seizure unless some new reasonable suspicion or probable cause arises to justify the
seizure’s new purpose. Linze, 161 Idaho at 609, 389 P.3d at 154. Thus, while an officer is
justified in inquiring about the ordinary incidents to the traffic stop, without circumstances that
justify a reasonable and articulable suspicion of criminal activity, the officer is restrained in
extending the search and must diligently complete the task within a reasonable time. Id.
       In Linze, the Idaho Supreme Court emphasized the reasoning from Rodriguez that, when
a drug-dog sniff occurs contemporaneously with a traffic stop, the pertinent inquiry is not when
the drug-dog sniff occurs or how expeditiously the officers conduct the traffic-based inquiries,
but whether conducting the drug-dog sniff prolongs or adds time to the stop. Linze, 161 Idaho at
609, 389 P.3d at 154. The rule articulated in Rodriguez and adopted in Linze “isn’t concerned
with when the officer deviates from the original purpose of the traffic stop, it is concerned with


                                                 10
the fact that the officer deviates from the original purpose of the stop at all.” Id. Therefore, an
officer must always be reasonably diligent and refrain from delaying a traffic stop in order to
conduct a drug-dog sniff. Id.
       If the completion of the mission of the traffic stop is minimally extended in order to
conduct the drug-dog sniff, it is unconstitutional. Thus, even if the completion of the mission of
the stop is extended by a mere matter of seconds, such a de minimus extension in order to
conduct a drug-dog sniff unconstitutionally prolongs the completion of the mission of the traffic
stop. Id. Whether conducting the drug-dog sniff measurably extends the duration of the stop in
violation of the Fourth Amendment depends on what the officers do. Rodriguez, ___ U.S. at
___, 135 S. Ct. at 1614-15.
       As the district court ruled, the officers impermissibly detoured from the traffic stop. The
audio and video recordings reflect that by the time Killeen and McGraw were removed from the
vehicle, Officer One had obtained all the necessary information from dispatch and could have
written the citation. Yet, instead of issuing the citation, Officer One decided to interrupt the
traffic stop to conduct a drug-dog sniff. Officer One placed the citation pad on the hood of the
car. Officer Two asked Officer One what the citation was for and once told, Officer Two stated
he would look up the code for the violation. Officer One remained where he was, standing
between his vehicle and Killeen’s. Officer Two picked up the citation pad, walked behind
Officer One’s vehicle, turned around, went back to the driver’s side door of Officer One’s
vehicle, and opened the door briefly. Then, Officer Two walked behind Officer One’s vehicle
and positioned himself where he could observe both Killeen and McGraw on the curb and
Killeen’s vehicle. In the meantime, Officer One waited until Officer Two had positioned himself
before turning to retrieve the drug dog. Officer Two then waited until Officer One had taken the
drug dog out of the car before beginning to write the citation, approximately forty seconds after
receiving the citation book. The district court determined that Officer Two was paying attention
to Officer One, “ostensibly” writing the citation, and was intermittently doing so at best.
       The district court determined these actions impermissibly prolonged the stop. The record
reflects that the actions of the two officers that were focused on Officer One conducting the
drug-dog sniff, i.e., the transfer and delay in the writing and issuing of the citation, delayed the




                                                11
issuance of the citation. As explained in Rodriguez and Linze, officers cannot delay the issuance
of a citation in an effort to extend the stop for a drug-dog sniff.
       Because the officers’ actions taken to pursue the independent investigation for
contraband without reasonable suspicion unreasonably prolonged the traffic stop, the seizure
became violative of McGraw’s and Killeen’s Fourth Amendment rights. Thus, any evidence
produced after the officers ceased diligently pursuing the traffic stop and detoured to investigate
for drugs should be suppressed.




                                                  12